Citation Nr: 1738685	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-46 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder, to include missing teeth, for compensation purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1950 to October 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The matter is now handled by the RO in Philadelphia, Pennsylvania.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

Service connection may be awarded for dental conditions for (1) compensation benefits, or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See 38 C.F.R. § 3.381 (2016).  In the present case, the record reflects that the Veteran has raised the issue of service connection for outpatient dental treatment purposes.  See Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Of note, in February 1955, VA granted service connection for treatment purposes for missing teeth numbers 17, 21, 22, 23, 24, 26, 27, 28, 29, 30, and 31.  See February 1955 rating decision.  However, the rating decision codesheet in January 2012 and October 2013 list teeth 18, 19, 20, 21, 22, 23, 25, 26, 27, 28 and 32.  Regardless of this inconsistency, as noted by the Veteran's representative, he was not granted service connection for treatment purposes for all his missing teeth, which the Veteran appears to be seeking.  See July 2017 BVA Hearing Transcript, page 10.  A review of the record reveals that the AOJ (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental disorder for compensation purposes for the Veteran's current claim.  As there is no indication that the current claim for outpatient dental treatment has yet been considered and/or referred to VHA, and because this matter is not currently before the Board, it is REFERRED to the AOJ for appropriate action.  
   
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a dental disorder, to include missing teeth, for compensation purposes.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Compensation is only available for loss of teeth where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Here, the Veteran asserts that all of his teeth were pulled during service as the result of disease.  See November 2012 statement.

Enlistment examination from November 1950 indicates the Veteran entered into service missing teeth 1, 4, 7, 14, 15, 16, 17, 29, 30, and 32.  In May 1951, it was noted that the Veteran was missing all of his upper teeth, and numbers 17, 30 and 32.  He was fitted for a full maxillary denture.  In September 1951, the Veteran was again fitted for a full maxillary denture and the record indicates he was missing all of his upper teeth and numbers 17, 29, 30 and 32.  The Veteran received dental treatment in June 1954, July 1954, August 1954, which included an alveolectomy, and October 1954.  The October 1954 discharge examination noted the Veteran was missing all upper teeth, 17, 18, 19, 26, 29, 30, 31 and 32.  (The Board notes that tooth numbering has not always been uniform between the service departments and VA, and the numbers used in the early 1950's were different from those used currently by both the service department and VA.)

The Veteran's post-service dentist stated in a letter, dated September 2016, that the Veteran has an ill-fitting maxillary and mandibular denture and could not chew properly.  The dentist stated that the Veteran has severe resorption on the lower arch.

To date, the Veteran has not yet been afforded a dental VA examination.  In light of the findings shown in the service dental records, the Veteran's lay statements, and the September 2016 dentist's statement, the Board finds that there is insufficient evidence of record to decide the claim, and additional medical comment is needed.  Therefore, the Board finds that a VA dental examination should be obtained to determine whether the removal of teeth in service was due to loss of substance of the body of the maxilla bone due to trauma or disease, or whether the Veteran suffers from any other compensable dental disability.  38 C.F.R. §§ 3.159, 4.150, Diagnostic Code 9913; 38 C.F.R. § 17.160 (a) (when a detailed report of dental examination is essential for a determination of eligibility for benefits, dental examinations may be authorized for those requiring examination to determine whether the dental disability is service-connected.)

Additionally, while on remand, as stated in the introduction, the RO should ensure that the teeth granted service connection for treatment purposes in February 1955 are correctly noted for the record.  See e.g. February 1952 rating decision listing teeth numbers 17, 21, 22, 23, 24, 26, 27, 28, 29, 30, 31; January 2012 and October 2013 code sheet listing teeth 18, 19, 20, 21, 22, 23, 25, 26, 27, 28, 32.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Ensure that the February 1955 service connected teeth for treatment purposes are correctly noted for the record.  See, e.g., February 1955 rating decision listing teeth numbers 17, 21, 22, 23, 24, 26, 27, 28, 29, 30, 31; January 2012 and October 2013 code sheet listing teeth 18, 19, 20, 21, 22, 23, 25, 26, 27, 28, 32.

3.  Afford the Veteran a VA examination with an appropriate examiner to evaluate the current nature and etiology of his claimed dental disability.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a)  Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any dental disorder found, to include whether he has any loss of teeth due to loss of maxilla or mandible bone due to trauma or disease, such as osteomyelitis.  

*In particular, the examiner is asked to comment on whether the removal of the Veteran's teeth during service was due to loss of substance of the body of the maxilla bone due to trauma or disease.

b)  The examiner should also indicate whether the Veteran has any loss of any part of the mandible or mandibular ramus, or any part of either condyle (condyloid process) or coronoid process of the mandible, or loss of any part of the maxilla or hard palate.

c)  The examiner should indicate whether the Veteran has treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.

d) In providing the requested opinions, the examiner is asked to consider and offer comments on the Veteran's lay statements regarding these teeth, as well as the service dental records and the September 2016 statement from the Veteran's treating dentist.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, and if necessary cite to specific evidence in the file supporting his/her conclusions.

4.  After completing the above development and any other action deemed necessary, adjudicate the claim.  

If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case.

5.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




